DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered.
Allowable Subject Matter
Claims 1-5, 10-14, and 16-20 are allowed.
Claims 6-9 and 15 were cancelled.
The following is an examiner’s statement of reasons for allowance: The claims with their current amendments are deemed to be a non-obvious improvement over the cited prior arts of Himbergen and Lindqvist. Specifically, the claims are directed towards a wavelength converting bandage comprising a first cover layer comprising an absorbent pad having a thickness wherein the absorbent pad comprises spaced apart holes that extend through an entirety of the thickness of the absorbent pad; a second layer, a substrate encapsulated between the first and second layer having an external and internal surface, plurality of quantum dots; and where the spaced apart holes of the absorbent pad are configured to permit converted light from the substrate to propagate therethrough. As discussed with applicant’s representative, the closest prior arts of Himbergen and Lindqvist in combination teach away from the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792